Title: From George Washington to Benjamin Lincoln, 8 November 1783
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Rocky hill 8 Nov. 83
                  
                  I am favored with your Letter of yesterday respecting Mr Taulman of the Sappers & Miners.
                  I am not able to give any possitive opinion whether or not that Gentleman is entitled to the Commission he sollicits—the very small number of Men in the Corps renderd it not necessary to fill any Vacancies in the Officers—his claim therefore, must rest on what has been the practice in the Corps in Similar cases—which I do not recollect—if promotions have been made on it in consequence of Vacancies—doubtless Mr Taulman is entitled to the same favor which has been shewn to others.
                  In consequence of your Letter to me on the Subject of the Invalids I orderd an Inspection of them—many have been discharged—with and without the Pension—there Remains those who chuse to go to West Point and some who cannot be Removed—I have to request you to give directions for procuring a passage for the former—and the latter. I have Requested Baron Steuben to provide for in the best manner he can—I enclose you my letter to the Baron—which after perusal you will please to Seal and forward.  I am &c.
                  
               